Per curiam.
Both the investigative panel and the review panel of the State Disciplinary Board recommend the disbarment of William Joseph Howard. He has been under an emergency suspension since April 1996 after we concluded that he posed a substantial threat of harm to his clients and the public.
The investigative panel filed five notices of discipline against Howard. It found that Howard violated 17 different standards of *898State Bar Rule 4-102 (d), including Standards 4, 45, 63, and 65 in each case. Specifically, he refused to pay settlement money to two clients, failed to reimburse two persons for checks returned because of insufficient funds, and forged a judge’s signature on an order to end the garnishment of a client’s wages. Although all five notices were personally served on Howard, he has not filed a notice rejecting the proposed discipline and consequently is in default in each case. See Bar Rule 4-208.1 (b).
Decided July 1, 1996.
William P. Smith III, General Counsel State Bar, K. Gene Chapman, Assistant General Counsel State Bar, for State Bar of Georgia.
Tarpley & Associates, John H. Tarpley, for Howard.
In the remaining two cases, the special master and the review panel found Howard was in default for failing to respond to two formal complaints that were personally served on him. Under Bar Rule 4-212 (a), all of the facts alleged and violations charged are deemed admitted when a lawyer does not respond. The review panel found Howard violated Standards 4, 22, 23, 44, and 45 when he misled two clients concerning the status of their divorce cases, failed to obtain a divorce for either client, and forged an affidavit to mislead one client and the court.
Because Howard has disregarded the professional duties that he owes to his clients and the legal system and disbarment is an appropriate sanction for his violations, we adopt the recommendations of both panels. Accordingly, we order that William Joseph Howard be disbarred from the practice of law in the State of Georgia and his name be removed from the roll of individuals licensed to practice in this state.

Disbarred.


All the Justices concur.